McMurray, Presiding Judge.
Defendant appeals her convictions for possession of heroin and theft by receiving stolen property. Held:
In her sole enumeration of error, defendant contends the trial court erred in “refusing to allow [her] the opening and concluding arguments to the jury.”
“Generally, if the defendant in a criminal case introduces no evidence at trial, he is entitled to present arguments to the jury both before and after the state makes its argument. Code Ann. § 27-2201 [now OCGA 17-8-71]. This right is not forfeited when the defendant testifies in his own behalf, provided he introduces no other evidence. Code Ann. § 38-415 [now OCGA § 24-9-20 (c)].” McDuffie v. Jones, 248 Ga. 544, 546 (2) (283 SE2d 601).
In the case sub judice, defendant presented evidence through the testimony of her co-indictee, Michael David Palmer, who pled guilty to the charges of the indictment prior to trial. Consequently, defendant forfeited her right to make an opening and concluding argument by introducing testimony other than her own at trial. The trial court did not err in allowing the State to open and close during summation. See William W. Daniel, Ga. Criminal Trial Practice (1986 ed.), § 23-2.

Judgment affirmed.


Sognier and Beasley, JJ., concur.